132 Nev., Advance Opinion 35
                         IN THE SUPREME COURT OF THE STATE OF NEVADA


                HORIZONS AT SEVEN HILLS                             No. 63178
                HOMEOWNERS ASSOCIATION,
                Appellant,
                vs.
                                                                      FILED
                IKON HOLDINGS, LLC, A NEVADA                          APR 2 8 2016
                LIMITED LIABILITY COMPANY,
                Respondent.



                           Appeal from a district court judgment in a real property
                action. Eighth Judicial District Court, Clark County; Mark R. Denton,
                Judge.
                           Affirmed in part and reversed in part.



                Holland & Hart, LLP, and Patrick J. Reilly and Nicole E. Lovelock, Las
                Vegas; Alverson, Taylor, Mortensen & Sanders and Kurt R. Bonds, Las
                Vegas,
                for Appellant.

                Adams Law Group and James R. Adams, Las Vegas; Puoy K. Premsrirut,
                Inc., and Puoy K. Premsrirut, Las Vegas,
                for Respondent.

                Adam Paul Laxalt, Attorney General, and Michelle D. Briggs, Senior
                Deputy Attorney General, Carson City,
                for Amicus Curiae State, Department of Business and Industry.

                Kemp, Jones & Coulthard, LLP, and J. Randall Jones, Carol L. Harris,
                and Nathanael R Rulis, Las Vegas,
                for Amicus Curiae Community Association Management Executive
                Officers, Inc.




SUPREME COURT
       OF
    NEVADA


10 I947A
                   BEFORE THE COURT EN BANC.'

                                                      OPINION
                   By the Court, HARDESTY, J.:
                                In this appeal, we determine whether a superpriority lien for
                   common expense assessments pursuant to NRS 116.3116(2) 2 includes
                   collection fees and foreclosure costs incurred by a homeowners' association
                   (HOA). We conclude that it does not. Additionally, we consider whether
                   an HOA's covenants, conditions, and restrictions (CC&Rs) that purport to
                   create a superpriority lien covering certain fees and costs over six months
                   preceding foreclosure are superseded by the terms of the superpriority lien
                   created by NRS 116.3116(2). We conclude that the superpriority lien in
                   the CC&Rs is superseded by NRS 116.3116(2), thus affirming in part and
                   reversing in part the district court's decision.
                                     FACTS AND PROCEDURAL HISTORY
                                The property at issue in this case is located in Horizons at
                   Seven Hills Ranch, a common-interest community as defined in NRS
                   Chapter 116, operated and managed by appellant Horizons at Seven Hills
                   Homeowners Association (Horizons). As a common-interest community,
                   Horizons has the ability to collect and charge assessments, and administer
                   and enforce the CC&Rs upon the unit owners, for the purpose of benefiting
                   the community. See NRS 116.3115.

                        "The Honorable Ron Parraguirre, Chief Justice, voluntarily recused
                   himself from participation in the decision of this matter.

                         2 1n 2015, the Legislature amended NRS 116.3116(5) to include
                   certain fees and costs in superpriority liens. 2015 Nev. Stat., ch. 266, § 1,
                   at 1333. Any discussion in this opinion related to this statute refers to the
                   statute in effect at the time the underlying cause of action arose.

SUPREME COURT
       OF
    NEVADA
                                                          2
(C/) 1947A C:S79
                               Horizons recorded its Declaration of CC&Rs in July 2005.
                   Later that year, Hawley McIntosh purchased a home located within the
                   common-interest community. In June 2009, McIntosh became delinquent
                   on his first mortgage payments, and his first mortgage lender, OneWest
                   Bank FSB, recorded a notice of default that same month. In August 2009,
                   Horizons recorded a notice of default against McIntosh for nonpayment of
                   association assessments and other costs in the amount of roughly $4,300.
                   Before Horizons could foreclose, OneWest foreclosed on McIntosh's home
                   in June 2010, holding a foreclosure auction on the same day, at which
                   Scott Ludwig purchased the property. Ludwig transferred the property by
                   quitclaim deed to respondent Ikon Holdings, LLC (Ikon) later that year.
                               Horizons contacted Ikon and explained that Ikon acquired the
                   property subject to Horizon's unexting -uished superpriority lien. Horizons
                   demanded roughly $6,000 to extinguish the lien, which, in addition to
                   unpaid assessments, included roughly $2,700 in collection fees and
                   foreclosure costs. In response, Ikon acknowledged that it acquired the
                   property subject to Horizon's superpriority lien, but it disagreed that the
                   lien included nine months rather than six months of unpaid assessments
                   or the collection fees and foreclosure costs that Horizons was seeking to
                   recoup.
                               When the parties were unable to resolve the matter, Ikon filed
                   the underlying declaratory relief action. In particular, Ikon sought a
                   ruling that, under NRS 116.3116(2), the superpriority portion of an HOA's
                   lien consists of nine months' (or alternatively six months' based on the
                   CC&Rs) worth of assessments and does not include collection fees and
                   foreclosure costs. Horizons opposed the motion, arguing that NRS
                   116.3116(2)'s superpriority provision necessarily includes nine months of

SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    9e4
                 assessments and collection fees and foreclosure costs. The district court
                granted Ikon partial declaratory relief, reasoning that Horizons' CC&Rs
                limited its superpriority lien to an amount equal to six months of
                assessments, which did not offend NRS 116.3116(2)'s superpriority
                provision providing for nine months of assessments. Horizons now
                appeals
                            On appeal, Horizons contends it is owed nine months of
                unpaid assessments totaling $1,657.50 and $1,592 in collection fees and
                foreclosure costs. 3 Although Ikon does not dispute that it owes six months
                of unpaid HOA dues owed at the time of the foreclosure sale, it does
                dispute whether Horizons is entitled to an additional three months of
                HOA dues or the collection fees and foreclosure costs.
                                              DISCUSSION
                The superpriority lien under NRS 116.3116(2) does not include fees or
                collection costs related to foreclosure
                            Horizons and amicus curiae Community Association
                Management Executive Officers, Inc., argue that in addition to HOA dues,
                the superpriority lien4 includes an additional amount for collection fees
                and foreclosure costs incurred during the nine months prior to a
                foreclosure sale. Horizons contends these collection fees and foreclosure



                      3 While Horizons did not foreclose on McIntosh, it expended money
                preparing for such a foreclosure.
                     4 When an HOA forecloses on a property, the pre-2015 amendments
                of NRS 116.31164(3)(c) and NRS 116.3116(8) allowed for the recoupment
                of fees and costs. However, because Horizons did not foreclose on the
                property, NRS 116.31164(3)(c) and NRS 116.3116(8) are not implicated in
                this decision.

SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A
                 costs encompass fees for collecting past due assessments, such as third-
                 party collection agency charges, and "trustee costs and publication costs in
                 advance of a foreclosure sale." Horizons further contends that canons of
                 statutory interpretation dictate that the superpriority lien includes these
                 fees and costs, and that NRS 116.3116(2) must be read in conjunction with
                 NAC 116.470. Ikon, along with amicus curiae Department of Business
                 and Industry, Real Estate Division (NRED), counter that these fees and
                 costs are not collectible under NRS 116.3116(2).
                       Standard of review
                             Questions of statutory construction are reviewed de novo.
                 Ransdell v. Clark Cty., 124 Nev. 847, 854, 192 P.3d 756, 761 (2008). When
                 interpreting an ambiguous statute, this court attempts to ascertain the
                 Legislature's intent. Chanos v. Nev. Tax Commin, 124 Nev. 232, 240, 181
                 P.3d 675, 681 (2008). To determine the Legislature's intent, we look to
                 "legislative history, reason, and considerations of public policy." Id.
                       NRS 116.3116
                             NRS 116.3116(1) confers to an HOA a lien on a homeowner's
                 unit for unpaid assessments, construction penalties, and fines levied
                 against the unit. NRS 116.3116(2) establishes the priority of that lien,
                 splitting the lien into two pieces—"a superpriority piece and a subpriority
                 piece." SF]? Invs. Pool 1 v. U.S. Bank, N.A., 130 Nev., Adv. Op. 75, 334
                 P.3d 408, 411 (2014). The superpriority lien
                            is . . . prior to all security interests . . . to the
                            extent of any charges incurred by the association
                            on a unit pursuant to NRS 116.310312 and to the
                            extent of the assessments for common expenses
                            based on the periodic budget adopted by the
                            association pursuant to NRS 116.3115 which
                            would have become due in the absence of
                            acceleration during the 9 months immediately
SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A    e
                              preceding institution of an action to enforce the
                              lien.
                NRS 116.3116(2). SFR characterized the superpriority piece as including
                "the last nine months of unpaid HOA dues and maintenance and
                nuisance-abatement charges." 5 130 Nev., Adv. Op. 75, 334 P.3d at 411.
                              Horizons argues that based on persuasive caselaw and on
                rules of statutory construction, NRS 116.3116(2) provides for a look-back
                provision, designed to place it in the same position it would have been over
                the previous nine months, but for the default. We are not persuaded by
                this argument.
                              To support its position, Horizons argues that this court should
                adopt the holding in Hudson House Condominium Ass'n, Inc. v. Brooks,
                611 A.2d 862 (Conn 1992). In Hudson House, a condominium association
                was "foreclos[ind a statutory lien for delinquent common expense
                assessments due on a condominium unit owned by the named defendant."
                Id. at 864. The association asserted that pursuant to the superpriority
                lien, 6 it was owed an amount equal to the common expense assessments,
                as well as interest, collection costs, and attorney fees. Id. at 864, 866. The
                court concluded that the superpriority lien included interest, collection
                costs, and attorney fees. It reasoned that a Connecticut statute stating
                that "a judgment or decree in any action brought under this section shall



                      5 Pursuant to NRS 116.310312(4), "maintenance or abatement" costs
                include "reasonable inspection fees, notification and collection costs and
                interest." We note, however, that these are not the type of collection costs
                relating to foreclosure that are in dispute here.

                      5 TheConnecticut statutes in Hudson House are identical, for the
                purposes of this analysis, to the Nevada statutes.


SUPREME COURT
        OF
     NEVADA
                                                      6
(0) I947A
                 include costs and reasonable attorney[ I fees for the prevailing party"
                 authorized these fees and costs to be within the superpriority lien because
                 the court believed this to be the only "reasonable and rational result." Id.
                 at 866 (internal quotations omitted).
                              We disagree with Hudson House's holding for three reasons.
                 First, the court did not conduct a statutory analysis of the superpriority
                 lien language. Neither NRS 116.3116(2) nor the Connecticut statute
                 creating the superpriority lien mention collection fees and foreclosure
                 costs, and the statutes specifically provide that the superpriority lien is
                 limited to "the extent of the assessments for common expenses." NRS
                 116.3116(2); see also Hudson House, 611 A.2d at 863 n.1 (quoting the
                 Connecticut statute: "to the extent of the common expense assessments").
                             Second, Hudson House relied on the policy concern that
                 because common expense assessments are often small, and the prioritized
                 portion of the lien is typically the only collectible portion for an HOA, "it
                 seems highly unlikely that the legislature would have authorized such
                 foreclosure proceedings without including the costs of collection in the sum
                 entitled to a priority." Id. at 866. Horizons makes similar arguments:
                 that limiting the superpriority lien to only nine months of unpaid
                 assessments leads to absurd results and renders the statute meaningless
                 because foreclosure will often be economically unfeasible for HOAs. We
                 are not persuaded by this line of reasoning. While we recognize that
                 collection fees and costs may be incurred in a foreclosure, the Legislature
                 has the authority to determine the definition of a superprioity lien and
                 may provide for the recovery of collection fees and costs under different
                 provisions of the statutory scheme.     See, e.g., NRS 116.31164(3)(c) (2005)
                 (providing for priority to the selling party on certain fees and costs). But

SUPREME COURT
        OF
     NEVADA

                                                         7
(0) I947A 7 4e
                that legislative choice does not render the definition of a superpriority lien
                absurd.
                             Third, in Hudson House, the association brought an action to
                judicially foreclose on the property, entitling it to a "judgment or decree."
                611 A.2d at 864. In effect, the court found that the association was the
                prevailing party and, on that basis, was entitled to the recovery of the
                costs and fees under the Connecticut statute.
                             NAG 116.470
                             Horizons further contends that NAC 116.470 must be read in
                conjunction with NRS 116.3116(2). NAG 116.470 sets a cap of $1,950 that
                applies in most foreclosure sales. Horizons argues that if NRS 116.3116(2)
                is interpreted to not include collection fees and foreclosure costs, it will
                contradict NAG 116.470 by removing the need for a cap. We interpret
                "statutes within a statutory scheme harmoniously with one another to
                avoid an unreasonable or absurd result."         Nev. Attorney for Injured
                Workers v. Nev. Self-Insurers Ass'n,   126 Nev. 74, 84, 225 P.3d 1265, 1271
                (2010) (internal quotations omitted). Additionally, "administrative
                regulations cannot contradict the statute they are designed to implement."
                Id. at 83, 225 P.3d at 1271 (internal quotations omitted).
                             We conclude that NAG 116.470 and NRS 116.3116(2) can
                easily be reconciled. Interpreting the superpriority lien to exclude
                collection fees and foreclosure costs does not preclude fees and costs from
                being incurred, up to the cap. Such an interpretation of NRS 116.3116(2)
                only speaks to the priority in which those fees and costs can be collected.
                NAG 116.470 simply provides for a cap on fees and costs but does not
                speak to priority.


SUPREME COURT
        OF
     NEVADA
                                                       8
(4) 1947A
                                Legislative history
                                A review of the legislative history further demonstrates that
                   the Legislature did not intend for collection fees and foreclosure costs
                   incurred to be included in MRS 116.3116(2)'s superpriority lien. NRS
                   116.3116 comes from the Uniform Common Interest Ownership Act
                   (UCIOA) of 1982, which is codified in the Nevada Revised Statutes as NRS
                   Chapter 116.      See NRS 116.001. Section 3-116 of the UCIOA is
                   substantially similar to NRS 116.3116. Compare UCIOA § 3-116, 7 U.L.A.
                   374-81 (2008), with NRS 116.3116. The 1994 version of section 3-116 of
                   the UCIOA included only "common expense assessments based on the
                   periodic budget" as part of the superpriority lien. UCIOA § 3-116(b), 7
                   U.L.A. 569 (1994). In 2008, amendments were made to section 3-116 to
                   also include "reasonable attorney [ ] fees and costs incurred by the
                   association in foreclosing the association's lien" as part of the superpriority
                   lien. UCIOA § 3-116(c), 7 U.L.A. 374-75 (2008). These are exactly the
                   type of collection costs sought by Horizons. However, while a similar
                   amendment to NRS 116.3116 to add collection costs relating to foreclosure
                   to the superpriority lien was considered by the Legislature in both 2009
                   and 2011, no such amendment was adopted.
                               Specifically, in 2009, the Legislature amended MRS Chapter
                   116 by adding a new section, NRS 116.310313, permitting HOAs to charge
                   homeowners collection costs in advance of foreclosure. A.B. 350, 75th Leg.
                   (Nev. 2009); 2009 Nev. Stat., ch. 485, § 1.7, at 2795. However, NRS
                   116.3116 was not amended at that time to reflect the addition of NRS
                   116.310313. In 2011, Senate Bill (S.B.) 174 was introduced in an attempt
                   to change NRS 116.3116(1) and (2) by adding language allowing the
                   collection costs permitted under MRS 116.310313 to become part of the

SUPREME COURT
      OF
    NEVADA
                                                         9
(0) 1947A 7/eiro
                HOA's lien and the superpriority lien. S.B. 174, 76th Leg. (Nev. 2011) (as
                introduced). The bill was amended during the session, removing the
                collection costs permitted under NRS 116.310313 from NRS 116.3116(1)
                and adding language that set a dollar limit for the collection costs as part
                of the superpriority lien under NRS 116.3116(2), S.B. 174, 76th Leg.,
                (Nev. 2011) (first reprint). Although the Senate Judiciary Committee
                approved the amended bill, the Assembly Judiciary Committee took no
                action, leaving NRS 116.3116(1) and (2) unchanged. S.B. 174, 76th Leg.
                (Nev. 2011) (Bill Summary).
                            Because the "[c]osts of collecting" as set forth in NRS
                116.310313 was omitted from NRS 116.3116(2), we must presume the
                Legislature did not intend for such costs to be included as part of an
                HOA's superpriority lien. 7 See Dep't of Taxation v. DaimlerChrysler Servs.
                N. Am., LLC, 121 Nev. 541, 548, 119 P.3d 135, 139 (2005) ("[Olmissions of
                subject matters from statutory provisions are presumed to have been
                intentional."); see also Galloway v. Truesdell, 83 Nev. 13, 26, 422 P.2d 237,
                246 (1967); 2A Norman J. Singer & J.D. Shambie Singer, Statutes &
                Statutory Constr. § 47:23 (7th ed. 2014) ("The maxim expressio unius est
                exclusio alterius . . . instructs that, where a statute designates a form of
                conduct, the manner of its performance and operation, and the persons



                      7Bolstering this conclusion, the legislative history regarding the
                2015 amendment to the statute indicates on many occasions that the
                change was a revision, not simply a clarification. See, e.g., S.B. 306, 78th
                Leg. (Nev. 2015) (as introduced); Hearing on S.B. 306 Before the Senate
                Judiciary Comm., 78th Leg. (Nev. April 7, 2015) (statement by Senator
                Aaron D. Ford discussing proposed amendments to the statutory
                provisions governing HOA liens).

SUPREME COURT
        OF
     NEVADA
                                                     10
(0) 1947A
                and things to which it refers, courts should infer that all omissions were
                intentional exclusions.").
                            Advisory opinions
                            Horizons urges this court to give deference to an advisory
                opinion from the Commission for Common Interest Communities and
                Condominium Hotels (CCICCH), in which it determined that "Nevada law
                authorizes the collection of 'charges for late payment of assessments' as a
                portion of the super lien amount." 10-01 Op. CCICCH 1, 12-13 (2010).
                Horizons advocates that this is the correct interpretation of the statute.
                In contrast, Ikon argues the CCICCH has no legal authority to publish
                advisory opinions because such authority is strictly reserved by statute for
                NRED. As such, Ikon asserts this court should follow the advisory opinion
                issued by NRED in December 2012. See 13-01 Op. NRED (2012).
                            As we noted in SFR, NRED "is charged with administering
                Chapter 116." 130 Nev., Adv. Op. 75, 334 P.3d at 416; see also NRS
                116.615. That administration includes issuing "advisory opinions as to the
                applicability or interpretation of. . . [a]ny provision of this chapter." NRS
                116.623(1)(a).
                            Among the questions NRED was asked to address concerning
                NRS 116.3116 in its December 2012 opinion was whether "the portion of
                the association's lien which is superior to a unit's first security interest
                (referred to as the 'super priority lien') contain[s] 'costs of collecting'
                defined by NRS 116.310313[J" 13-01 Op. NEED 1 (2012). NRED
                answered this question in the negative and initially stated that
                            Mlle association's lien does not include "costs of
                            collecting" defined by NRS 116.310313, so the
                            super priority portion of the lien may not include
                            such costs. NRS 116.310313 does not say such
                            charges are a lien on the unit, and NRS 116.3116
SUPREME COURT
        OF
     NEVADA
                                                     11
(0) 1947A
                            does not make such charges part of the
                            association's lien.
                Id. After conducting a thorough analysis of the legislative history behind
                NRS 116.3116, NEED concluded the "Legislature's actions in the 2009 and
                2011 sessions are indicative of its intent not to make costs of collecting
                part of the lien," and thus, "the association's lien does not include 'costs of
                collecting' as defined by NRS 116.310313." Id. at 7. We find NRED's
                interpretation of NRS 116.3116, including its legislative history analysis,
                persuasive. 8



                      8The parties also dispute whether the superpriority lien statute
                includes late fees, or charges and/or interest. NEED also considered this
                issue in its advisory opinion and determined that,
                            while the association's lien may include any
                            penalties, fees, charges, late charges, fines and
                            interest charged pursuant to NRS 116.3102(1)(j) to
                            (n), inclusive, the total amount of the super
                            priority lien attributed to assessments is no more
                            than 9 months of the monthly assessment
                            reflected in the association's budget. Association
                            budgets do not reflect late charges or interest
                            attributed to an anticipated delinquent owner, so
                            there is no basis to conclude that such charges
                            could be included in the super priority lien or in
                            addition to the assessments.     Such extraneous
                            charges are not included in the association's super
                            priority lien.
                13-01 Op. NEED 12 (2012) (third emphasis added). We further note there
                is no mention in NRS 116.3116, or the other provisions of NRS Chapter
                116 to which that statute refers, that late fees or interest relating to
                foreclosure collection costs may be included as part of the HOA's
                superpriority lien. Thus, we must presume the Legislature intentionally
                excluded late fees and interest from thefl superpriority lien statute. See
                DaimlerChrysler, 121 Nev. at 548, 119 P.3d at 139 (stating that "omissions
                                                                     continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                      12
(0) 1947A
                                Taking into consideration the legislative intent, the statute's
                   text, and statutory construction principles, we conclude the superpriority
                   lien granted by NRS 116.3116(2) does not include an amount for collection
                   fees and foreclosure costs incurred; rather it is limited to an amount equal
                   to the common expense assessments due during the nine months before
                   foreclosure. 9
                   Horizons' CC&Rs are superseded by NRS 116.3116
                                Horizons contends that there are two separate liens—a
                   statutory lien under NRS 116.3116 and a contractual lien derived from
                   Horizons' CC&Rs. Horizons argues the contractual lien created in the


                   ...continued
                   of subject matters from statutory provisions are presumed to have been
                   intentional").

                          °In Shadow Wood Homeowners Ass'n, Inc. v. New York Community
                   Bancorp, Inc., we noted "that the district court erred in limiting the BOA
                   lien amount to nine months of common expense assessments." 132 Nev.,
                   Adv. Op. 5, 366 P.3d 1105, 1107 (2016). In the context of Shadow Wood,
                   we were determining the extent of an BOA lien when a bank foreclosed its
                   first security interest and became the owner of the foreclosed property. Id.
                   The superpriority lien included nine months of pre-foreclosure past due
                   common expense assessments. Id. at 1113; see also NRS 116.3116(2)
                   (stating that the superpriority lien is "prior to all security interests,"
                   including "[a] first security interest on the unit"). After the bank
                   purchased the property, it failed to pay common expense assessments due
                   (at which time the BOA foreclosed on the property). Shadow Wood, 132
                   Nev., Adv. Op 5, 366 P.3d at 1113. NRS 116.3116(2)'s nine-month
                   superpriority lien did not affect the amount the bank owed the HOA after
                   the bank foreclosed because the "first security interest" was extinguished,
                   and the superpriority lien does not limit amounts due from a property
                   owner to an BOA. Accordingly, in Shadow Wood, the HOA was entitled to
                   recover the superpriority lien amounts accrued for nine months prior to
                   the bank's foreclosure, and it was entitled to assessments, fees, and costs
                   accrued after the bank purchased the property. Id.

SUPREME COURT
        OF
     NEVADA
                                                       13
(0) 1947A    age




                                                              Irk
                  CC&Rs allows it to have superpriority on collection fees and foreclosure
                  costs, regardless of NRS 116.3116(2). Ikon counters that NRS 116.1206
                  supersedes the CC&Rs as to costs and fees, capping the superpriority lien
                  to the amount allowed under NRS 116.3116, but argues that the time
                  frame provided in the CC&Rs—six months—overcomes NRS 116.3116(2)'s
                  allowance of nine months of common expense assessments. The district
                  court concluded that there was only one superpriority lien, which included
                  "interest, costs and other fees. . . as long as the prioritized portion of the
                  lien does not exceed an amount equal to [six] months of assessments as
                  noted in Sections 7.8 and 7.9 of the CC&R[s]."
                              "The rules of construction governing the interpretation of
                  contracts apply to the interpretation of restrictive covenants for real
                  property. When there is no dispute of fact, a contract's interpretation is a
                  legal question subject to de novo review." Diaz v. Ferne, 120 Nev. 70, 73,
                  84 P.3d 664, 665-66 (2004).
                              Horizons' CC&Rs state, in pertinent part, as follows:
                              Section 7.8 . . . The lien of the assessments,
                              including interest and costs, shall be subordinate
                              to the lien of any [f]irst [m]ortgage upon the [u] nit
                              (except to the extent of [a]nnual [a]ssessments
                              which would have become due in the absence of
                              acceleration during the six (6) months
                              immediately preceding institution of an action to
                              enforce the lien).
                              Section 7.9 ... A lien for assessments, including
                              interest, costs, and attorney[ 1 fees, as provided for
                              herein, shall be prior to all other liens and
                              encumbrances on a Unit, except for: (a) liens and
                              encumbrances [r] ecorded before the fdleclaration
                              was Hecorded; (b) a first [m]ortgage Hecorded
                              before the delinquency of the assessment sought to
                              be enforced (except to the extent of [a]nnual

SUPREME COURT
        OF
     NEVADA
                                                        14
(0) 1947T    ea
                              [a]ssessments which would have become due in
                             the absence of acceleration during the six (6)
                             months immediately preceding institution of an
                             action to enforce the lien) ] and (c) liens for real
                             estate taxes and other governmental charges, and
                             is otherwise subject to NRS § 116.3116. ... Where
                             the [b]eneficiary of a [flirst [m]ortgage of [r]ecord
                             or other purchaser of a [u]nit obtains title
                             pursuant to a judicial or non-judicial
                             foreclosure . . . the [p]erson who obtains title and
                             his or her successors and assigns shall not be
                             liable for the share of the [c]ommon [e]xpenses or
                             assessments by the [HO.A] chargeable to such
                              [u]nit which became due prior to the acquisition of
                             title to such [ulnit by such [p]erson (except to the
                             extent of fainnual [a]ssessments which would have
                             become due in the absence of acceleration during
                             the six (6) months immediately preceding
                             institution of an action to enforce the lien).
                 This language indicates that a lien is created covering certain fees and
                 costs over six months preceding foreclosure. However, NRS 116.1206(1)
                 provides:
                             Any provision contained in a declaration, bylaw or
                             other governing document of a common-interest
                             community that violates the provisions of this
                             chapter:
                                   (a) Shall be deemed to conform with those
                             provisions by operation of law, and any such
                             declaration, bylaw or other governing document is
                             not required to be amended to conform to those
                             provisions.
                                   (b)Is superseded by the provisions of this
                             chapter, regardless of whether the provision
                             contained in the declaration, bylaw or other
                             governing document became effective before the
                             enactment of the provision of this chapter that is
                             being violated.
                 (Emphasis added.)
SUPREME COURT
        OF
     NEVADA
                                                      15
(0) 1047A    e
                             While we do not comment on the validity of the CC&Rs' lien in
                 general, to the extent that Horizons' CC&Rs purport to create a six-month
                 superpriority lien that certain includes fees and costs, we conclude that
                 NRS 116.1206(1) negates the effect of those provisions because they
                 violate NRS 116.3116(2)'s plain language by (1) limiting the prioritized
                 portion to six months when the statute allows for nine months, and
                 (2) including certain fees and costs. Accordingly, we conclude that the
                 district court's limitation of the superpriority lien to six months of common
                 expense assessments and its inclusion of certain fees and costs in the
                 superpriority lien was error.
                                                 CONCLUSION
                             For the reasons set forth above, we conclude that a
                 superpriority lien pursuant to NRS 116.3116(2) does not include an
                 additional amount for the collection fees and foreclosure costs that an HOA
                 incurs preceding a foreclosure sale; rather, it is limited to an amount equal
                 to nine months of common expense assessments. We further conclude that,
                 to the extent that Horizons' CC&R provisions can be read as creating a
                 superpriority lien covering certain fees and costs and a six month time
                 frame, those provisions are superseded by statute and are thus negated.
                 Accordingly, we affirm that portion of the district court's order granting
                 partial declaratory relief in favor of Ikon to the extent that it can be
                 construed as prohibiting Horizons from including fees and costs in its
                 superpriority lien. But we reverse that portion of the district court's order




SUPREME COURT
        OF
     NEVADA
                                                      16
(0) 1947A    e
                that limited the superpriority lien to six months of common expense
                assessments and allowed fees and costs to be included if the outstanding
                monthly assessments did not exceed six months.




                                                        /-it4 ■11.c.,LAI     , J.
                                                    Hardesty

                We concur:



                Douglas


                                           ,   J.




                Gibbons


                                               J.
                Pickering




SUPREME COURT
        OF
     NEVADA
                                                     17
(0) 1947A